Per Curiam.

The Municipal Court was without power to question the approval of the lease granted by the Office of Housing Expediter. (Wasservogel v. Meyerowits, 300 N. Y. 125; Glick v. Di Cotis, N. Y. L. J., May 19, 1950, p. 1793, col. 5.) Permission to install the television aerial, if given, constituted a license only and was revocable at will (Perlov v. Loric Holding Corp., 191 Misc. 833; Leona Bldg. Corp. v. Rice, 196 Misc. 514; Miltonian Realty Corp. v. Forman, 94 N. Y. S. 2d 389; Goldstein v. Alweiss, 196 Misc. 513) and tenant’s failure to heed the notice to remove it authorized the landlord to do so.
The final order should be unanimously reversed upon the law, with $30 costs to landlord, and final order and judgment directed in landlord’s favor for $96.80 and appropriate costs in the court below and counterclaim dismissed.
Stein-brink, Fennelly and Bubenstein, JJ., concur.
Final order reversed, etc.